The petition of the defendant Fairfield Dock Company, Inc., for certification for appeal from the Appellate Court, 31 Conn. App. 15 (AC 11548), is granted, limited to the following issues:
“1. Does a different standard apply in determining whether or not defectively recorded mortgages, as opposed to defectively recorded mechanic’s liens, are valid, if both are properly executed?
“2. Was the Appellate Court correct in holding that a certificate of mechanic’s lien, properly executed, and properly indexed in the Greenwich Land Records, but whose property description became detached prior to recording, is invalid?”